Per. Curiam,
The controlling facts of this case, together with the law applicable thereto, are so clearly and accurately stated in the opinion of the learned president of the quarter sessions that further elaboration of the questions involved is unnecessary.
Among other things, he finds that the order of removal was duly served on defendants prior to January 29, 1892. That was in ample time to have enabled them to appeal therefrom to the next court of quarter sessions, which commenced on the first and ended on the fourth of February, 1892. They neglected to do so, however; and, having afterwards filed their appeal to the April sessions following, a rule was taken to dismiss it because it was out of time and therefore unauthorized. That rule was made absolute because the act of June 13, 1836, sect. 19, as construed by this court, expressly requires that such appeals shall be to the next court of quarter sessions after the order of removal is made, and not afterwards: O verseers of Sugar Creek v. Overseers of Washington, 62 Pa. 480; Overseers of Cherry v. Overseers of Marion, 96 Pa. 632.
It therefore follows that the decree dismissing the appeal was rightly entered; and the same is affirmed, with costs to be paid by the appellants.